Citation Nr: 0426498	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1996 rating 
decision, by the Jackson, Mississippi Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  The veteran perfected a timely appeal to that 
decision.  The veteran, accompanied by his representative, 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in February 1998.  A transcript of that 
hearing is of record.  

In December 1998, the Board remanded this case to the RO for 
further development.  In May 1999, the Board again remanded 
the case to the RO for additional development.  

In a decision dated in October 2002, the Board determined 
that new and material evidence had been submitted and 
reopened the veteran's claim for service connection for PTSD.  
However, the Board determined that that further development 
was required to properly evaluate the veteran's claim of 
service connection for PTSD on the merits.  The Board 
undertook additional development with regard to that issue 
pursuant to 38 C.F.R. § 19.9(a)(2).  The veteran and his 
representative were notified of that development action by 
Board letter of February 21, 2003.  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in December 2003, the Board 
remanded the case to the RO.  The RO readjudicated the 
veteran's claim and issued a Supplemental Statement of the 
Case (SSOC) in April 2004 explaining why his claim was 
denied.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal with respect to 
his claim for service connection for PTSD.  

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the diagnosis of PTSD has 
been causally related to the veteran's verified in-service 
stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for PTSD, there is no need to discuss VA's 
compliance with the VCAA.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from September 1966 to September 1970.  His DD Form 214 
(Report of Transfer or Discharge) reveals that he was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Good Conduct Medal.  The DD 214 also shows 
that the veteran had a military occupational specialty (MOS) 
of 43151C, the code assigned to an aircraft mechanic, and the 
service administrative records show that he was stationed in 
Vietnam with the 352nd Tactical Fighter Squadron at the Phan 
Rang Air Base.  

The report of the veteran's service separation examination, 
dated in July 1970, noted a history of nervousness or 
depression.  On clinical evaluation, psychiatric evaluation 
was normal.  It was reported that there were no complications 
or sequelae of nervousness.  

The veteran's initial claim for PTSD was received in April 
1992.  Submitted in support of his claim were VA outpatient 
treatment reports, dated from September 1991 through March 
1992, which show that the veteran was seen in 1991 with 
complaints of anxiety, which was also noted on an Agent 
Orange examination.  A February 1992 medical record reflects 
a working diagnosis of PTSD.  A March 1992 VA progress note 
reported that the veteran would be referred for evaluation by 
the PTSD unit.  

On VA psychiatric examination in May 1992, the diagnosis was 
mild generalized anxiety disorder.  The veteran stated that 
the worst thing that happened to him in Vietnam was "being 
there."  He went through "some sort of culture shock."  It 
was noted specifically that he was not involved in combat.  
The examiner stated that the veteran "could not give a single 
situation which could be considered a traumatic event or 
stressor factor."  The examiner indicated that the veteran 
had neither the stressor nor sufficient symptoms to meet the 
criteria for PTSD.  

In a letter dated in July 1992, a private physician noted 
that the veteran was a "difficult historian," had been more 
upset lately because of job stress, was mistrustful and 
suspicious, frequently thought about Vietnam and had 
nightmares, and had more and more isolated himself.  The 
physician indicated that he agreed with the diagnosis of 
PTSD.  Clinical records from the Gulf Coast Mental Health 
Center dated in 1992 show that the veteran was considered to 
be a "war veteran with combat experience."  The veteran was 
noted to be depressed.  It was reported that he suffered "a 
spiritual problem."  He felt guilty of surviving Vietnam and 
was fearful of dying (the record showed the veteran had 
suffered a heart attack).  A diagnosis of PTSD was reported.  

On VA examination in October 1992, the veteran described a 
dream of a "black market" in Vietnam where he suddenly came 
upon "a bunch of skulls."  He indicated that his base was 
attacked the first night he was there.  He indicated he had 
flashbacks, especially when he hears jets flying overhead and 
in thunderstorms.  He recalled seeing Napalm strikes on a 
distant mountain and an incident when a bomb went off in a 
mailbox (no one was injured).  He felt rejected.  The 
pertinent diagnosis was PTSD.  It was stated that the veteran 
was subjected to combat stress in Vietnam.  

Received in December 1992 were medical records, including VA 
as well as private treatment reports, dated from June 1986 to 
December 1992, which show that the veteran received ongoing 
clinical evaluation for several disabilities, including 
anxiety and depression.  

Received in June 1995 were VA progress notes, dated from 
February 1992 through June 1995, which show that the veteran 
received ongoing clinical evaluation for symptoms of PTSD.  
The records indicate that the veteran was seen at a PTSD 
clinic in March 1993, at which time he reported experiencing 
nightmares.  He also reported intrusive thoughts of Vietnam 
all the time.  He reported being under constant threat and 
stress while in Vietnam at the Phan Rang Air Base.  The 
veteran indicated that he was under constant threat of mortar 
and sniper attack.  The assessment was PTSD.  Following a 
general medical examination in July 1995, the veteran was 
given a diagnosis of PTSD per history.  Subsequently received 
in August 1996 were additional VA treatment records, dated 
from February 1993 to June 1996, which continued to show that 
the veteran received clinical evaluation and treatment for 
PTSD.  

At his personal hearing in February 1998, the veteran 
indicated that he was a crew chief on a flight line working 
on a jet aircraft; he noted that his duty was to get the 
aircraft ready.  The veteran testified that the first day in 
Vietnam, he was caught in a mortar attack; he did not yet 
have a weapon for self defense, and he was extremely fearful.  
He also reported being exposed to rocket and mortar attacks 
while working on the flight line.  The veteran further noted 
that he learned of an incident where a soldier, who was going 
home the next day, was killed at the BX.  He also found that 
the plane that flew out immediately after his plane crashed 
and someone that he knew was on the plane and was killed.  

Received in February 1998 were outpatient treatment reports, 
dated from February 1996 to January 1998, indicating that the 
veteran continued to receive treatment for several 
disabilities including PTSD.  A treatment note, dated in 
August 1997, reflect a diagnosis of prolonged PTSD.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in December 1998, wherein the veteran reported 
additional stressors.  The veteran reported feeling stressed 
due to the fact that the first night he arrived in Vietnam, 
he had no idea where he was.  The veteran stated that he felt 
scared and insecure because he had no weapon on hand; he 
noted that the weapons were kept locked up.  He also 
indicated that they were attacked twice by rockets.  The 
veteran further indicated that he later learned that his base 
was attacked more than any other base "over there."  The 
veteran related that up to the present he still has a feeling 
of insecurity in addition to his other symptoms of PTSD.  

Received in January 1999 was a Social Security Disability 
report, dated in November 1992, indicating that the veteran 
became disabled in June 1992; the veteran's primary diagnosis 
was reported as chronic heart failure, and the secondary 
diagnosis was anxiety related disorders.  Also of record was 
a Disability Determination Transmittal form, dated in January 
1993, also reporting that the veteran became disabled on June 
28, 1992; his disability was reportedly due to chronic 
ischemic heart disease and affective disorder.  

Among the above records were medical reports, dated from June 
1986 to February 1998, reflecting treatment for several 
disabilities, including PTSD.  Among those records was a 
psychological consultation, dated in December 1992, 
reflecting a diagnostic impression of adjustment disorder 
with mixed emotional features.  Also included in those record 
was the report was a State Disability Determination 
Examination, conducted in February 1998, indicating that the 
veteran was referred to a cardiologist in 1986 for definitive 
treatment of chest pain and a circumflex artery lesion which 
was found on cardiac catheterization.  The report discussed 
further treatment for the veteran's heart disease.  It was 
further noted that the veteran was also being treated by VA 
doctors for stress reaction and depression.  Following a 
mental status evaluation, the pertinent diagnoses included 
chronic anxiety and depression.  

Received in March 2002 were VA outpatient treatment reports, 
dated from January 2002 through March 2002, reflecting 
ongoing evaluation for PTSD.  During a clinical visit in 
January 2002, the veteran was reported to be upset about the 
New York bombing.  He indicated that he had been having 
intrusive thoughts about Vietnam; he also reported problems 
with anger and irritability.  The veteran was given a 
diagnosis of PTSD.  The veteran was again seen in late 
January 2002 for an individual therapy session; that report 
reflects a diagnosis of PTSD, and a global assessment of 
functioning (GAF) score of 45.  The veteran was next seen in 
March 2002, with complaints of anxiety and PTSD symptoms due 
to combat.  He reported continued PTSD symptoms, including 
sleep disturbance, nightmares, nervousness, avoidance of 
crowds and people, and difficulty discussing his traumas.  
The veteran explained that he had been dealing with the fears 
of Vietnam for over 30 years, and this had affected all areas 
of his life.  

Received in December 2002 were outpatient treatment reports, 
dated from September 1997 through December 2002, which showed 
continued treatment for several disabilities, including 
symptoms of PTSD.  During a clinical visit in November 2001, 
it was noted that the veteran had been a patient with the 
PTSD clinic for an extended period of time; he has been 
receiving treatment at the PTSD clinic since 1993.  It was 
also noted that the veteran has been involved in individual, 
group and pharmacotherapy for his diagnosed condition of 
PTSD.  The examiner stated that the veteran's condition was 
not only serious, but his prognosis for recovery was very 
guarded.  The reported diagnosis was PTSD, chronic, severe.  
The examiner again reported that the veteran has had a 
diagnosis of PTSD since 1992/1993.  

Received in April 2003 were medical records, dated from July 
1986 through June 2002, which show that the veteran continued 
to receive clinical attention for several disabilities, 
including symptoms of PTSD.  

In October 2003, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided a historical 
report of the Phan Rang Air Base for the period the veteran 
was stationed there.  Also enclosed was an extract from the 
Air Base Defense in the Republic of Vietnam, dated from 1961 
to 1973, which further documents the attacks on Phan Rang AB 
during the veteran's tour in Vietnam.  There was no evidence 
of an attack on the base the day the veteran arrived on the 
Phan Rang base on August 31, 1969, or that he was involved in 
direct combat with the enemy.  However, the histories 
document that there were several attacks during the time the 
veteran was stationed at Phan Rang Air Base.  The histories 
also document that there was property damage to several 
buildings and vehicles, as well as some combat injuries.  
Further, the document also verified an incoming rocket that 
impacted near a serviceman who was killed in action in the 
exchange facility parking lot in July 1970.  


III.  Legal analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails.  When a fair preponderance 
of the evidence is against the claim, the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

When the veteran filed his request to reopen his claim in 
August 1996, entitlement to service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition with credible supporting evidence that the 
claimed in-service stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32,807-32,808 (1999).  The amended regulation 
provides:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

In addition, in November 1996, VA regulations were amended to 
adopt the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the new criteria are more favorable to 
the veteran's claim.  The new criteria, as interpreted by the 
Court, eliminate the role of adjudicators in determining the 
sufficiency of a claimed stressor in supporting a diagnosis 
of PTSD.  Instead the sufficiency of the stressor is presumed 
if it is accepted by a medical professional in making the 
diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case the veteran has received numerous diagnoses of 
PTSD.  These diagnoses have been based on stressors 
experienced in Vietnam.  Service department records confirm 
that the veteran served with the 352nd Tactical Fighter 
Squadron (TFS) in Vietnam from August 31, 1969, to August 31, 
1970; during that time, he was stationed at the Phan Rang Air 
Force Base.  Those records also confirm that the Phan Rang 
base received mortar attacks about every 10 days; the 
majority of the attacks were 1 or 2 hostile rockets.  It was 
also reported that there were three people who received minor 
shrapnel wounds during the period from August 1969 to August 
1970.  The reports also confirmed that there was a single 
death in July 1970, when a serviceman was hit by shrapnel 
while walking in the exchange facility parking lot as 
reported by the veteran.  Thus, this evidence confirms the 
veteran's claimed stressors of being involved in mortar 
attacks and of being fired upon by the enemy.  

Since the veteran was at the Phan Rang base when the above 
attacks occurred, the Board must presume that he was exposed 
to them.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(the Court has expressly rejected the notion that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is required to verify that attack as a PTSD 
stressor).  The USASCRUR reports are consistent with at least 
some of the stressors reported by the veteran.  These 
stressors also served as the basis for the current diagnoses 
of PTSD.  Therefore, the Board finds that there is credible 
supporting evidence for the in-service stressors that served 
as the basis for the current diagnosis of PTSD.  
Consequently, the Board finds there is at least an 
approximate balance of positive and negative evidence-for and 
against the claim, on the question of whether the veteran has 
PTSD due to the stressors in question coincident with his 
military service.  And all reasonable doubt is resolved in 
his favor concerning this.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



